Citation Nr: 1535002	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral sciatica.

2.  Entitlement to an initial disability rating in excess of 30 percent for depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.     

An informal conference was held before a Decision Review Officer in August 2012; the conference report is of record.  

The issue of a higher initial rating for depression is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In July 2015, the Veteran notified the Board in writing that he wished to withdraw his appeal for service connection for bilateral sciatica.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a July 2015 letter, the Veteran withdrew his appeal of the issue of entitlement to service connection for bilateral sciatica.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The claim of entitlement to service connection for bilateral sciatica is dismissed.


REMAND

A July 2010 rating decision granted service connection for depression and assigned a noncompensable rating.  The Veteran submitted a timely notice of disagreement with respect to the assigned rating.

During his August 2012 informal conference, a DRO advised the Veteran that the evidence supported a disability rating of 30 percent for his service-connected depression.  A rating decision issued later that month granted a disability evaluation of 30 percent for depression since January 7, 2010.  The decision found that the Veteran had expressed satisfaction with the assignment of a 30 percent disability rating during his informal conference, and concluded that the assignment of such a rating represented a full grant of the benefit sought on appeal.  As a result, a statement of the case (SOC) for this issue has not been provided.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board has reviewed the conference report and finds that the Veteran did not make an expression of satisfaction with a 30 percent disability rating that was knowing and intelligent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The report merely states that the DRO advised the Veteran of his belief that the Veteran's symptoms were productive of disability rating of 30 percent.  The Veteran did not make an explicit statement expressing satisfaction with a 30 percent disability rating for his service-connected depression, and/or indicating his understanding of the criteria for a higher rating.  Id.  As the Veteran did not make such an expression of satisfaction, the issue remains in appellate status.  Id.  The AOJ must issue a statement of the case (SOC) on this matter.  Manlincon, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to a higher initial rating for service-connected depression.  If the Veteran timely perfects an appeal, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


